                        IN THE UNITED STATES DISTRICT COURT

                               FOR THE DISTRICT OF ALASKA

 UNITED STATES OF AMERICA,                                )
                                                               Case No. 1:21-mj-00026-MMS
                                                          )
                         Plaintiff,                       )
                                                          )
           vs.                                            )
                                                          )
 Nathaniel Marc HARRIS                                    )
                                                          )
                          Defendant.                      )
                                                          )


 AFFIDAVIT IN SUPPORT OF CRIMINAL COMPLAINT AND ARREST WARRANT

       I, Marcus P. Chernecke, Drug Enforcement Administration (DEA), being duly

sworn, depose and state that:

I.     BACKGROUND AND EXPERIENCE OF AFFIANT

      1.         Your affiant is an investigator or law enforcement officer of the United States,

within the meaning of 18 U.S.C. § 2510(7), and I am empowered by law to conduct

investigations of, and arrests for, the offenses enumerated in 18 U.S.C. § 2516, as well as 21

U.S.C § 801, et seq. This affidavit is in support of an application for an arrest warrant and

criminal complaint, charging Nathaniel Marc HARRIS with a violation of 21 U.S.C. §

841(a)(1), (b)(1)(A), Possession with the intent to Distribute 50 Grams or More of Actual

(Pure) Methamphetamine.

      2.         This application arises out of an investigation conducted by United States Postal

Inspection Service (USPIS), Alaska State Troopers (AST), and US Drug Enforcement

Administration (DEA) regarding methamphetamine drug trafficking in the Sitka, Alaska area. I



Affidavit of SA Marcus Chernecke                                                                pg. 1
       Case 1:21-mj-00026-MMS Document 1-1 Filed 03/22/21 Page 1 of 6
 have personally participated in this investigation.

       3.      In summary, on March 19, 2021, the DEA, USPIS, Sitka Police Department, and

 AST conducted a controlled delivery of a US Priority Mail Express Parcel (Subject Parcel).

 The US Parcel was addressed to Nathaniel Marc HARRIS and originally contained 167.9 gross

 grams (gg) of suspected methamphetamine (meth). The meth was removed from the package

 and a representative amount was used for the controlled delivery. HARRIS picked up the

 package from the U.S. Post Office, opened the package, and discarded the package. HARRIS

 was subsequently arrested for Attempted Possession of a Controlled Substance with intent to

 Distribute 50 Grams or More of Actual (Pure) Methamphetamine, in violation of 21 U.S.C. §§

 846, 841(a)(1), (b)(1)(A), and Possession of a Controlled Substance with Intent to Distribute in

 violation of 21 U.S.C. §§ 841(a)(1), (b)(1)(C).

       4.      I am a Special Agent (SA) with the DEA and have been so since February of

2017. I was assigned as a Special Agent to the DEA Houston Division Office, Houston, Texas

on February 6, 2017. In June 2017, I was reassigned to the DEA Spokane District Office (SDO),

Spokane, Washington. In November 2020, I was reassigned to the DEA Juneau, Alaska, Post of

Duty (POD) where I have continued in a position as a Special Agent. I received a Bachelor of

Science degree in Work Force Education from Southern Illinois University, in May of 2012. I

have been employed with the DEA since September of 2016, and I have been responsible for

investigating violations of federal law including violations of the Controlled Substances Act. I

am a United States “investigative or law enforcement officer” as set forth 18 U.S.C. § 2510(7),

and I am authorized by law to conduct investigations and make arrests for offenses delineated in

18 U.S.C. § 2516. Previously, I was a League City Police Officer in League City, Texas from

2012 through 2016.




Affidavit of SA Marcus Chernecke                                                              pg. 2
        Case 1:21-mj-00026-MMS Document 1-1 Filed 03/22/21 Page 2 of 6
        5.      I was trained as a DEA Special Agent at the DEA Academy in Quantico, Virginia.

During a twenty-one week training, I received specialized training in the Controlled Substance

Act, Title 21 United States Code, including, but not limited to, Sections 841(a)(1) and 846

Controlled Substance Violations and Conspiracy to Commit Controlled Substance Violations. I

received training related to criminal organizations engaged in conspiracies to manufacture and/or

possess with intent to distribute marijuana, cocaine, cocaine base, heroin, methamphetamine, and

other dangerous drugs prohibited by law. I received training regarding the 4th Amendment and

search and seizure law. I was also trained in Confidential Source (CS) and Source of

Information (SOI) management and investigative techniques, and numerous other facets

pertaining to the criminal investigation of illicit drugs.

        6.      During the course of my employment as a DEA Special Agent, I have participated

in numerous criminal investigations and have gained knowledge and experience by working with

other agents. I have participated in Federal and State search warrants involving the seizure of the

aforementioned listed controlled substances, the seizure of records relating to the manufacturing

and distribution of controlled substances, and other types of evidence documenting the activities

of drug trafficking organizations and its members. I have utilized numerous investigative

techniques and resources and draw on the experience, techniques, and resources I have gained in

my employment as a DEA Special Agent.

        7.      The facts and opinions set forth in this affidavit have been derived from my above

described training and experience, my participation in and knowledge of this investigation, and

as well as knowledge I have learned from various other federal, state and local law enforcement

agencies, special agents, task force officers, state and local law enforcement officers.

        8.      This affidavit is submitted in support of an application for an arrest warrant and




Affidavit of SA Marcus Chernecke                                                                pg. 3
         Case 1:21-mj-00026-MMS Document 1-1 Filed 03/22/21 Page 3 of 6
criminal complaint for Nathaniel Marc HARRIS. Because this affidavit is being submitted

solely for establishing probable cause for application of an arrest warrant and criminal complaint,

I have not included each and every fact known to him concerning this investigation. I have only

set forth facts necessary to support the issuance of the requested arrest warrant and criminal

complaint.




 III.    PROBABLE CAUSE STATEMENT

        1.      On March 11, 2021, United States Postal Inspectors identified one Priority Mail

Express parcel shipped from Las Vegas, Nevada to Sitka, Alaska as being suspicious for the

following reasons: the parcel was mailed from a known drug source area for narcotics shipped to

Alaska, the postage for the parcel in the amount of $50.85 was paid for with cash, and a search of

“CLEAR” for the sender’s name on the parcel did not associate the name to the return address on

the parcel.

        2.     USPS Priority Mail Express Parcel EJ571087383US was addressed to “Nate

Harris PO BOX 1875 Sitka, AZ 99835” from “Josh K 7079 Mont Cliff Ave Las Vegas, NV

89147.” (Herein referred to as the Subject Parcel)

        3.     On March 14, 2021, The Subject Parcel was located in Sitka, Alaska.

        4.     On March 17, 2021, Federal Search Warrant was granted by the Honorable

Matthew M. Scoble, US Magistrate Judge for the Subject Parcel.

        5.     The Subject Parcel was found to contain approximately 167.9 gross grams of

clear/white colored crystalline substance which field tested positive for methamphetamine.

Methamphetamine was located inside a vacuum seal bag, located in clothes.

        6.     On March 18, 2021 a Federal Order for the Installation and Monitoring of an



Affidavit of SA Marcus Chernecke                                                                 pg. 4
         Case 1:21-mj-00026-MMS Document 1-1 Filed 03/22/21 Page 4 of 6
Electronic Alerting and Tracking Device was granted for the Subject Parcel by the Honorable

Scott Oravec, US Magistrate Judge.

       7.      On March 19, 2021 US Postal Inspector and Alaska State Troopers installed

alerting and tracking devices pursuant to the court’s orders, in the Subject Parcel. A

representative sample of the original suspected methamphetamine was included within the in the

Subject Parcel and the contents of the Subject Parcel was repackaged. Later that same day, US

Postal Inspectors, Alaska State Troopers, Drug Enforcement Administration, and Sitka Police

Department executed a controlled delivery on the Subject Parcel.

       8.      The Subject Parcel was scanned ready for pick up at the Sitka Post Office at 10:43

AM on March 19, 2021. A United States Postal Inspector (USPI) and Sitka Police Officer

witnessed a male known to investigators as Nathaniel Marc HARRIS approach the Sitka Post

Office. An Alaska State Trooper witnessed HARRIS exit the Sitka Post Office with the subject

parcel and entered a Maroon Mercury SUV, bearing Alaska license plate EUJ-498.

       9.      Surveillance Team witnessed the Maroon Mercury drive towards ANB Harbor in

Sitka, Alaska. The Mercury SUV dropped off HARRIS and exited the area. Surveillance video

shows that HARRIS had the Subject Parcel and head towards the fishing vessel “Moonlight.”

       10.     The tracking device showed the Subject Parcel at the ANB Harbor in Sitka,

Alaska.

       11.     Shortly after, the surveillance team witnessed HARRIS leaving the harbor with

the Subject Parcel and throw it into a trash can. Officer and Agents made contact with HARRIS

and placed him into custody.

       12.     While executing the beeper order, the Subject Parcel was open and located in a

trash can in front of the ANB Harbor.




Affidavit of SA Marcus Chernecke                                                            pg. 5
          Case 1:21-mj-00026-MMS Document 1-1 Filed 03/22/21 Page 5 of 6
       13.     Harris’s hands bore evidence he handled the internal contents of Subject Parcel.

       14.     Based on the above information, I submit there is probable cause to believe

Nathaniel HARRIS beginning on or before the 19th of March 2021, in the District of Alaska and

elsewhere, did violate 21 U.S.C. §§ 846, 841(a)(1), (b)(1)(A), Attempted Possession with the

intent to Distribute 50 Grams or More of Actual (Pure) Methamphetamine, and Possession of a

Controlled Substance with Intent to Distribute in violation of 21 U.S.C. §§ 841(a)(1), (b)(1)(C),

felony drug trafficking offenses.



                                                    Respectfully submitted,



                                                    __________________________
                                                    MARCUS P. CHERNECKE
                                                    Special Agent, DEA
                                                    Juneau Post of Duty


       Subscribed
       —————      and sworn to before me
       on March 19, 21


       ____________________________________
       UNITED STATES MAGISTRATE JUDGE
       Scott Oravec
       District of Alaska




Affidavit of SA Marcus Chernecke                                                               pg. 6
         Case 1:21-mj-00026-MMS Document 1-1 Filed 03/22/21 Page 6 of 6
